Citation Nr: 1036335	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right elbow, small 
olecranon bone spur. 

2.  Entitlement to a compensable rating for status post healed 
right big toe with fungus infection. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from November 1976 to 
November 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in October 2006.  A 
statement of the case was issued in January 2007, and a 
substantive appeal was received in January 2007.  

On the substantive appeal, the Veteran marked the appropriate box 
to indicate that the wanted a hearing before the Board at the RO.  
A videoconference hearing was scheduled for September 15, 2009.  
A request to reschedule the hearing was received at the Board on 
September 18, 2009.  The Board ruled on the motion and had the 
Veteran's hearing rescheduled.  The Veteran's hearing was set for 
September 2010, and the Veteran failed to appear. 

The issue of entitlement to an increased rating for status post 
healed right big toe with fungus infection, currently evaluated 
as 0 percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right elbow, small olecranon bone 
spur is not manifested by limitation of flexion of the forearm to 
100 degrees.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected right elbow, small 
olecranon bone spur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71 and Code 
5299-5206 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2006.  The RO provided the appellant with 
additional notice in October 2006, subsequent to the initial 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.
  
While the October 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a January 2007 statement of the 
case and in an April 2009 supplemental statement of the case, 
following the provision of notice in October 2006.  
  
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which VCAA letters were duly sent in April 2006 
and October 2006), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United 
States Court of Appeals for Veterans Claims has also determined 
that the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran a VA examination in 
August 2006.  On a form received in December 2009, the Veteran 
marked the appropriate box to indicate that he had no additional 
information or evidence to submit and to submit his case to the 
Board without further delay.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected right elbow, small olecranon bone spur 
warrants a higher disability rating.  For purposes of this 
appeal, the Board notes that an August 2006 VA examination 
reveals that the Veteran is right hand dominant.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected right elbow, small olecranon bone 
spur has been rated by the RO under the provisions of Diagnostic 
Code 5299-5206.  Diagnostic Code 5299 indicates that the right 
elbow, small olecranon bone spur is rated by analogy under a 
closely related injury (Diagnostic Code 5206-limitation of 
flexion of forearm) in which not only the functions affected, but 
also the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Normal flexion of the elbow is to 145 degrees.  Normal forearm 
pronation is to 80 degrees, and normal forearm supination is to 
85 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion limited to 110 degrees.  A 10 percent rating is 
warranted for flexion limited to 100 degrees.  A 20 percent 
rating is warranted for flexion limited to 90 degrees.  A 30 
percent rating is warranted for flexion limited to 30 degrees for 
the major arm.  A 40 percent rating is warranted for flexion 
limited to 55 degrees of rate major arm.  A maximum rating of 50 
percent is warranted for flexion limited to 45 degrees for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

A February 2006 VA treatment record shows that range of motion in 
the Veteran's right elbow was deemed "good."  

An August 2006 VA treatment record shows under the "ASSESSMENT 
AND PLAN" heading that there was right elbow osteophyte and that 
the Veteran will get a brace.

On VA examination in August 2006, the Veteran complaints included 
constant pain, swelling, weakness, numbness of the fingers, loss 
of grip and lack of endurance.  Clinical examination showed range 
of motion was as follows:  flexion was to 145 degrees and 
extension was to 0 degrees.  Pronation was to 80 degrees and 
supination was to 85 degrees.  The examiner specifically 
commented that right joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Right elbow x-rays showed a small bone 
spur on the tip of the olecranon process. 

After reviewing the evidence, the Board finds that a compensable 
rating is not warranted at this time under applicable rating 
criteria.  The Veteran has reported his complaints, including 
constant pain.  However, under Diagnostic Code 5206 there must be 
evidence of limitation of flexion to 100 degrees or less to 
warrant a compensable rating.  Examination showed essentially 
full range of motion, and the examiner expressly reported that 
there was no limitation due to pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  X-rays showed a bone spur, but 
there was no report of arthritis.  

Turning to other applicable codes, the Board notes that the 
Veteran's extension was not 45 degrees or more to warrant a 
higher rating under Diagnostic Code 5207.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  Thus, Diagnostic Code 5208 is not for 
application since flexion is not limited to 100 degrees and 
extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5208.  The Board additionally notes that there is no evidence of: 
(1) ankylosis, or (2) joint fracture with marked cubitus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, or impairment of flail joint to warrant higher ratings 
under Diagnostic Codes 5205 and 5209, respectively.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209.
  
Also, staged ratings are not for application since the Veteran's 
right elbow, small olecranon bone spur is adequately contemplated 
by the existing 0 percent rating during the entire time period in 
question.  

The Board recognizes the Veteran's contentions.  However, the 
Board is bound to apply regulatory rating criteria.  For reasons 
discussed above, the evidence is against a finding that the 
current impairment warrants a compensable rating under diagnostic 
criteria.  Should the severity of the right elbow, small 
olecranon bone spur increase in the future, the Veteran may 
always file a claim for an increased rating.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability. For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to an increased rating for right elbow, small 
olecranon bone spur, currently evaluated as 0 percent disabling 
is not warranted.  To this extent, the appeal is denied. 


REMAND

The other issue before the Board is entitlement to an increased 
rating for status post healed right big toe with fungus 
infection, currently evaluated as 0 percent disabling.  In a 
statement received in January 2007, the Veteran stated that the 
fungus "has gotten worse."  The Board notes that in light of 
the Veteran's assertions that his disability has undergone a 
further increase in severity since the most recent examination, 
another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA 
examination to ascertain the current 
severity of his service-connected status 
post healed right big toe with fungus 
infection.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All findings should be 
reported to allow for application of VA 
rating criteria. 

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to an increased rating 
for status post healed right big toe with 
fungus infection.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


